DETAILED ACTION
Pending Claims
Claims 73-91 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 81 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,647,835. This is a statutory double patenting rejection.
Claim 90 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,647,835. This is a statutory double patenting rejection.

Claim 73 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 74 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 75 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 76 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 77 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 78 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 79 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 80 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 83 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 84 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 85 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 86 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 87 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 88 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.
Claim 89 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of prior U.S. Patent No. 10,913,839. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 73-80, 82-89, and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,647,835. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 73-80, patented claims 1-8 are identical to claims 73-80 with one exception: the patented claims specify an extruded composition, while the instant claims do not.  In light of this, the relatively narrow scope of the patented claims anticipates the relatively broad scope of the instant claims.  The following illustrates how the patented claims and the instant claims correspond: 1 → 73; 2 → 74; 3 → 75; 4 → 76; 5 → 77; 6 → 78; 7 → 79; 8 → 80.  Furthermore, patented claims 9-14 also anticipate claim 73.
Regarding claim 82, the quantity limitations in patented claims 4, 5 or 6 each suggest that the patented claims would have embraced the instantly claimed amounts of silica and silane.
Regarding claims 83-89, patented claims 15-21 are identical to claims 83-89 with one exception: the patented claims specify an extruded composition, while the instant claims do not.  In light of this, the relatively narrow scope of the patented claims anticipates the relatively broad scope of the instant claims.  The following illustrates how the patented claims and the instant claims correspond: 15 → 83; 16 → 84; 17 → 85; 18 → 86; 19 → 87; 20 → 88; 21 → 89.  Furthermore patented claim 22 also anticipates claim 83.
Regarding claim 91, the quantity limitations in patented claims 18, 19 or 20 each suggest that the patented claims would have embraced the instantly claimed amounts of silica and silane.

Claims 81, 82, 90, and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,913,839. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 81, patented claims 1-14 satisfy all of the material/chemical limitations of claim 81.  The patented claims fail to disclose that the composition is extruded.  However, it is important to note that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).
Regarding claim 82, the quantity limitations in patented claims 4, 5 or 6 each suggest that the patented claims would have embraced the instantly claimed amounts of silica and silane.
Regarding claim 90, patented claims 15-22 satisfy all of the material/chemical limitations of claim 90.  The patented claims fail to disclose that the composition is extruded.  However, it is important to note that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).
Regarding claim 91, the quantity limitations in patented claims 18, 19 or 20 each suggest that the patented claims would have embraced the instantly claimed amounts of silica and silane.

Allowable Subject Matter
Aside from the ODP rejections, claims 82 and 91 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Consistent with the prior art analysis in parent applications 15/250,726 (now U.S. Pat. No. 10,647,835) and 16/848,588 (US Pat. No. 10,913,839), the closest prior art is Lin (CN 105199153 A).  Lin discloses a rubber formulation containing: a hydroxyl-terminated polybutadiene, a natural rubber, a polybutadiene, a polymerization accelerant, and sulfur (see Example 1 in paragraph 0024).  This rubber formulation also contains carbon black as a reinforcing agent (see also paragraph 0015).  There is no reasonable motivation substitute the carbon black reinforcing agent of Lin with a combination of silica and silane.  There is also no reasonable motivation to add silica and silane to the carbon black reinforcing agent of Lin.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 14, 2022